4th Quarter Earnings Conference Call February 24, 2012 2 Safe Harbor Statement/Regulation G Information Some of the statements contained in today’s presentation with respect to Pepco Holdings, Pepco, Delmarva Power and Atlantic City Electric, and each of their respective subsidiaries, are forward-looking statements within the meaning of the U.S. federal securities laws and are subject to the safe harbor created thereby and by the Private Securities Litigation Reform Act of 1995. These statements include declarations regarding each reporting company’s intents, beliefs and current expectations. You can generally identify forward-looking statements by terminology such as “may,” “might,” “will,” “should,” “could,” “expects,” “intends,” “assumes,” “seeks to,” “plans,” “anticipates,” “believes,” “projects,” “estimates,” “predicts,” “potential,” “future,” “goal,” “objective,” or “continue”, the negative or other variations of such terms, or comparable terminology, or by discussions of strategy that involve risks and uncertainties.Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause one or more reporting company’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. Therefore, forward-looking statements are not guarantees or assurances of future performance, and actual results could differ materially from those indicated by the forward-looking statements.These forward-looking statements are qualified in their entirety by, and should be read together with, the risk factors included in the “Risk Factors” section of each reporting company’s annual reporton Form 10-K for the year ended December 31, 2011 and other SEC filings, and investors should refer to this risk factor section.The forward-looking statements contained herein are also qualified in their entirety by reference to, and should be read together with, the following important factors, which are difficult to predict, contain uncertainties, are beyond each reporting company’s control and may cause actual results to differ materially from those contained in forward-looking statements: changes in governmental policies and regulatory actions affecting the energy industry, including allowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation and construction of transmission and distribution facilities, and the recovery of purchased power expenses; the outcome of pending and future rate cases, including the possible disallowance of costs and expenses; the expenditures necessary to comply with regulatory requirements, including regulatory orders, and to implement reliability enhancement, emergency response and customer service improvement programs; possible fines, penalties or other sanctions assessed by regulatory authorities against Pepco Holdings’ regulated utilities; weather conditions affecting usage and emergency restoration costs; population growth rates and changes in demographic patterns; changes in customer energy demand due to conservation measures and the use of more energy-efficient products; general economic conditions, including the impact of an economic downturn or recession on energy usage; changes in and compliance with environmental and safety laws and policies; changes in tax rates or policies or in rates of inflation; changes in accounting standards or practices; changes in project costs; unanticipated changes in operating expenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms; rules and regulations imposed by, and decisions of, Federal and/or state regulatory commissions, PJM, the North American Electric Reliability Corporation and other applicable electric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlements that influence each reporting company’s business and profitability; pace of entry into new markets; volatility in customer demand for electricity and natural gas; interest rate fluctuations and the impact of credit and capital market conditions on the ability of a reporting company to obtain funding on favorable terms; and effects of geopolitical events, including the threat of domestic terrorism or cyber attacks.Any forward-looking statements speak only as to the date of this presentation and each reporting company undertakes no obligation to update any forward- looking statements to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for a reporting company to predict all such factors, nor can any reporting company assess the impact of any such factor on such reporting company’s business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement. The foregoing factors should not be construed as exhaustive. PHI discloses net income from continuing operations and related per share data (both as historical information and earnings guidance) excluding certain items (non-GAAP financial information) because management believes that these items are not representative of PHI’s ongoing business operations. Management uses this information, and believes that such information is useful to investors, in evaluating PHI’s period-over-period performance. The inclusion of this disclosure is intended to complement, and should not be considered as an alternative to, PHI’s reported net income from continuing operations and related per share data in accordance with accounting principles generally accepted in the United States (GAAP). 2011 Earnings Per Share Guidance Range $1.15 - $1.25 Note:See Regulation G Information at the beginning of today’s presentation. 4 Reliability Enhancement Plan - Improving System Reliability is a Top Priority •Our progress in Pepco’s service territory since 2010*: –Tree Trimming - Trimmed along nearly 3,500 miles of power lines to remove limbs that threatened our equipment –Cable Replacement - Replaced or upgraded more than 340 miles of underground cable –Selective Undergrounding - Identified overhead lines for potential undergrounding –Distribution Automation - Added 125 automated switches that will reroute power more effectively during outages –Customer Communications - Added call center staff and more than doubled phone lines –Technology-Based Improvements - Implemented technology on mobile devices to view online outage maps and enable customers to report outages •System reliability has improved over the past year –Improved reliability statistics in 2011 for Pepco customers serviced by upgraded power lines: •39% reduction in the average number of power outages •56% reduction in the average outage duration –Benefits of reliability initiatives demonstrated during Hurricane Irene * Data as of 12/31/11 5 Reliability Standards - Maryland •Following working group process and rule making hearings, Commission approved draft rules establishing requirements for: –Service interruption duration and frequency standards –Service restoration –Poorest performing feeder and device activation standards –Downed wire response –Customer communications –Vegetation management –Equipment inspection –Major Outage Event Plan •First measurement period begins as soon as the regulations are adopted (expected to be no later than July 1, 2012) Maryland (PSC - RM43) - Rule making proceeding applying to all electric utilities in the state to establish comprehensive reliability and service standards 6 Reliability Standards - District of Columbia •New rules require improvement in reliability performance (outage frequency and duration) on an annual basis beginning in 2013 and continuing through 2020 •Revision to rules adopted by Commission in February 2012 to address certain issues raised by Pepco in an application for reconsideration: –Method to calculate reliability was revised to a manner reflecting District of Columbia-only data –After June 2015, Pepco may petition the Commission to re-evaluate reliability standards for 2016- 2020 to address feasibility and cost issues District of Columbia - New reliability standards adopted in July 2011, further technical revisions adopted February 2012 Advanced Metering Infrastructure - Status by Jurisdiction Note:See Safe Harbor Statement at the beginning of today’s presentation. *Deferred in New Jersey 8 Capital Expenditures Forecast Note:See Safe Harbor Statement at the beginning of today’s presentation. (1)Reflects the remaining anticipated reimbursement pursuant to awards from the U.S. DOE under the ARRA. (2)Installation of AMI in New Jersey is contingent on regulatory approval ($9 million in 2015, $92 million in 2016). (3)Assumes MAPP in-service date of 2020. 9 Distribution Rate Cases - Pending Pepco - District of Columbia Note:See Safe Harbor Statement at the beginning of today’s presentation. Regulatory lag mitigation measures proposed: •Reliability Investment Recovery Mechanism (RIM) •Fully forecasted test years (1)Current filed position as of October 29, 2011 (2)Intervenors revenue requirements are as follows: Washington Metropolitan Area Transit Authority (WMATA) $33.9M based on 9.9% ROE; Apartment and Office Building Association (AOBA) $25.3M based on 9.2% ROE; Office of People’s Counsel (OPC) $8.8M based on 9.0% ROE. Drivers of requested increase: •Rate base growth/reliability investments •Increase in operating expenses •Investment in Advanced Metering Infrastructure (AMI) •Customer service enhancements •Increase in authorized ROE •Under-earning currently authorized returns 10 Note:See Safe Harbor Statement at the beginning of today’s presentation. Distribution Rate Cases - Pending Atlantic City Electric - New Jersey Drivers of requested increase: •Rate base growth/reliability investments •Increase in operating expenses •Recovery of Hurricane Irene restoration expenses •Increase in authorized ROE •Under-earning currently authorized returns Regulatory lag mitigation measure proposed in a separate filing made October 18, 2011: •Request the continuance and expansion of the recently completed Infrastructure Investment Program (IIP) •Allows recovery of non-revenue generating infrastructure investment through a special rate outside of a base rate filing •Under the IIP, Atlantic City Electric proposes to recover reliability-related capital expenditures of $63 million, $94 million and $81 million, in 2012, 2013 and 2014, respectively 11 Distribution Rate Cases - Pending Delmarva Power - Delaware Electric Note:See Safe Harbor Statement at the beginning of today’s presentation. Drivers of requested increase: •Rate base growth/reliability investments •Increase in operating expenses •Recovery of Hurricane Irene restoration expenses •Customer service enhancements •Increase in authorized ROE •Under-earning currently authorized returns Two regulatory lag mitigation measures proposed in filing: •Reliability Investment Recovery Mechanism (RIM) •Fully forecasted test periods *As permitted by Delaware law, Delmarva Power implemented an interim rate increase of $2.5 million on January 31, 2012, subject to refund. 12 Distribution Rate Cases - Pending Delmarva Power - Maryland Note:See Safe Harbor Statement at the beginning of today’s presentation. •Rate base growth/reliability investments •Increase in operating expenses •Recovery of Hurricane Irene restoration expenses •Customer service enhancements •Increase in authorized ROE •Under-earning currently authorized returns Regulatory lag mitigation measures proposed in filing: •Reliability Investment Recovery Mechanism (RIM) •Fully forecasted test years 13 Distribution Rate Cases - Pending Pepco - Maryland Note:See Safe Harbor Statement at the beginning of today’s presentation. •Rate base growth/reliability investments •Increase in operating expenses •Recovery of Hurricane Irene restoration expenses •Customer service enhancements •Increase in authorized ROE •Under-earning currently authorized returns Regulatory lag mitigation measures proposed in filing: •Reliability Investment Recovery Mechanism (RIM) •Fully forecasted test years Pepco Energy Services - Business Development and Marketing Update •PES has signed $47 million of new energy efficiency contacts in the fourth quarter of 2011 ($129 million in •Project development pipeline has grown to $622 million, up 38% since January 1, 2011 •PES continues to grow its business development staff •Economic environment slowed contract signings with state and local governments in 2011 14 Contracts Signed and Prospective Project Pipeline (Millions of Dollars) Reconciliation of GAAP Earnings to Adjusted Earnings 16 Earnings Per Share Variance - Twelve Months Ended December 31 (1)The 2010 weighted average number of basic and diluted shares outstanding was 224 million. (2)See slide 15 for reconciliation of GAAP earnings to adjusted earnings. (3)The effect of weather compared to the 20-year average weather is estimated to have increased earnings by $0.01 per share. (4)The 2011 weighted average number of basic and diluted shares outstanding was 226 million. Note:See Regulation G Information at the beginning of today’s presentation. 17 Earnings Per Share Variance - Fourth Quarter (1)The 2010 weighted average number of basic and diluted shares outstanding was 225 million. (2)See slide 15 for reconciliation of GAAP earnings to adjusted earnings. (3)The effect of weather compared to the 20-year average weather is estimated to have decreased earnings by $0.01 per share. (4)The 2011 weighted average number of basic and diluted shares outstanding was 227 million. Note:See Regulation G Information at the beginning of today’s presentation. Pension and OPEB Impacts Net Pension & OPEB Pre-Tax Expense (O&M) Pension Cash Contributions ■ 2011A■ 2012E ■ 2011A■ 2012A 19 •Equity investment as of December 31, 2011 of $1.3 billion •Annual tax benefits of $51 million •Annual net earnings of $21 million •Current Status: –IRS audit settlement approved in November 2010 for the 2001/2002 periods; disallowed net losses on the cross-border energy leases –Paid $74 million of taxes, $1 million of penalties and $28 million of interest associated with the 2001/2002 audit in 2011 –Filed a claim for refund of tax payment, interest and penalties with the IRS in July 2011 –Since the claim for refund was not approved by the IRS within the statutory six-month period, complaints were filed in the U.S. Court of Federal Claims against the IRS in January 2012 to resolve the issue and recover the tax payment, interest and penalties –Absent a settlement, litigation will likely take several years to resolve Cross-Border Energy Lease Status Note:See Safe Harbor Statement at the beginning of today’s presentation. 20 2012 Earnings Guidance Earnings Per Share $1.15 - $1.30 The guidance range excludes: •The results of discontinued operations and the impact of any special, unusual or extraordinary items •The after tax net mark-to-market effects of economic hedging activities associated with the retail energy supply business at Pepco Energy Services The guidance range assumes/includes: •Normal weather conditions *See slide 15 for reconciliation of GAAP earnings to adjusted earnings. Note:See Regulation G Information at the beginning of today’s presentation. 21 2012 Earnings Guidance (continued) Earnings Per Share - 2011 Adjusted vs. 2012 Guidance *See slide 15 for reconciliation of GAAP earnings to adjusted earnings. Note:See Regulation G Information at the beginning of today’s presentation. *
